EXHIBIT 99.4 LMI Aerospace, Inc. Pro Forma Financial Information (Unaudited) The following unaudited pro forma financial statements reflect the acquisition of D3 Technologies, Inc. (“D3”) by LMI Aerospace, Inc. (“LMI”) on July 31, 2007 for $65,000,000. Approximately $38.5 million of the acquisition and related costs were financed with bank borrowings and the remainder with LMI’s cash. The unaudited pro forma condensed combined balance sheet at June 30, 2007 gives effect to the acquisition of D3 assuming the transaction was consummated as of June 30, 2007. The unaudited pro forma condensed combined statements of operations for the year ended December 31, 2006 and the six months ended June 30, 2007 give effect to the acquisition of D3 assuming the transaction was consummated as of January 1, 2006. The D3 acquisition will be accounted for using the purchase method of accounting. The purchase price will be allocated to acquired assets and liabilities based on their estimated fair values at the date of acquisition, and any excess will be allocated to goodwill. The amount and allocation of the purchase price is subject to revision, which is not expected to be material, based on the final determination of the fair value of certain acquired assets and total transaction costs. The results of D3 will actually be included in the consolidated results of LMI Form 10-Q beginning the period ended September 30, 2007. The unaudited pro forma condensed combined statements of operations are not necessarily indicative of the operating results that would have been achieved had the acquisition been consummated on January 1, 2006 and should not be construed as representative of future operating results. The pro forma financial statements should also be read in conjunction with LMI’s consolidated financial statements and notes set forth on Form 10-K for the year ended December 31, 2006. 1 LMI Aerospace, Inc. Pro Forma Condensed Combined Balance Sheet June 30, 2007 (Amounts in thousands) (Unaudited) LMI Aerospace, Inc. D3 Technologies, Inc. Pro Forma Adjustments LMI Aerospace, Inc. and D3 Combined Assets Current assets: Cash and cash equivalents $ 9,985 $ 7,579 $ (10,276 )(a) $ 7,288 Short-term investments 16,224 - (16,224 )(a) - Trade accounts receivable, net of allowance for doubtful accounts 19,171 9,552 28,723 Inventories 37,200 - 37,200 Prepaid expenses and other current assets 1,622 217 1,839 Deferred income taxes 2,199 322 2,521 Income taxes receivable 548 - 548 Total current assets 86,949 17,670 (26,500 ) 78,119 Property, plant and equipment, net 17,585 3,011 20,596 Excess of Cost Over Net Tangible Assets Acquired - - 56,526 (b) 56,526 Goodwill 5,653 - 5,653 Customer intangible assets, net 3,220 - 3,220 Other assets 934 43 977 Total assets $ 114,341 $ 20,724 $ 30,026 $ 165,091 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 7,878 $ 1,348 $ 9,226 Accrued expenses 4,447 4,104 1,400 (c) 9,951 Short-term deferred gain on sale of real estate 233 - 233 Current installments of long-term debt and capital lease obligations 319 227 546 Total current liabilities 12,877 5,679 1,400 19,956 Long-term deferred gain on sale of real estate 3,890 - 3,890 Long-term debt and capital lease obligations, less current installments 776 111 38,500 (d) 39,387 Deferred income taxes 965 195 4,865 (e) 6,025 Total long-term liabilities 5,631 306 43,365 49,302 Stockholders’ equity: 95,833 14,739 (14,739 )(f) 95,833 Total liabilities and stockholders’ equity $ 114,341 $ 20,724 $ 30,026 $ 165,091 (a) This adjustment is made to reflect cash used to acquire D3 Technologies, Inc. (b) This adjustment is made to reflect the excess of acquisition cost over the fair value of net tangible assets acquired. The amount is allocated to the following intangible assets: Trade Name $ 4,222 Customer Relationship 12,636 Goodwill 39,668 $ 56,526 The amount of Customer Relationship will be amortized over 15.4 years based on the undiscounted cash flow attributed to the asset over such period. (c) This adjustment is made to reflect estimated transaction costs payable. (d) This adjustment is made to reflect bank borrowings required to finance the transaction. (e) This adjustment is made to reflect deferred tax liability resulting from the acquired intangibles. (f) This adjustment is made to eliminate the shareholders' equity accounts of D3 Technologies, Inc. 2 LMI Aerospace, Inc. Pro Forma Condensed Combined Statement of Operations Year Ended December 31, 2006 (Amounts in thousands, except share and per share data) LMI Aerospace, Inc. D3 Technologies, Inc. Pro Forma Adjustments LMI Aerospace, Inc. and D3 Combined Net sales $ 122,993 $ 63,981 $ $ 186,974 Cost of sales 89,527 51,582 141,109 Gross profit 33,466 12,399 45,865 Selling, general and administrative expenses 17,243 4,034 2,651 (a) 23,928 Income from operations 16,223 8,365 (2,651 ) 21,937 Other income (expense): Interest income (expense), net (93 ) 88 (3,689 )(b) (3,694) Other, net (121 ) (6 ) (127) Income before income taxes 16,009 8,447 (6,340 ) 18,116 Provision for income taxes 5,334 3,319 (2,204 )(c) 6,449 Net income $ 10,675 $ 5,128 $ (4,136 ) $ 11,667 Amounts per common share: Net income per common share $ 1.02 $ 1.11 Net income per common share assuming dilution $ 1.01 $ 1.10 Weighted average common shares outstanding 10,494,747 14,065 (d) 10,508,812 Weighted average dilutive common shares outstanding 10,615,251 14,647 (e) 10,629,898 (a) This adjustment includes $1,029 amortization expense of acquired intangible assets over 15.4 years based on the undiscounted cash flow attributed to the asset. Also included is $1,622 compensation expense related to restricted shares issued to D3 management upon the acquisition. The total of 210,874 shares issued had an approximate grant date fair value of $4,865 and will vest over five years at the following rate: Percentage of shares vesting Estimated Compensation Expense Year 1 6.7 % $ 1,622 Year 2 13.3 % 1,297 Year 3 20.0 % 973 Year 4 26.7 % 649 Year 5 33.3 % 324 100.0 % $ 4,865 (b) This adjustment is made to reflect $2,695 incremental interest on bank borrowings used to finance the transaction at an approximate rate of 7%, as well as $1,046 reduction of interest income from cash used in the transaction (c) This adjustment is made to reflect the combined tax rate of 35.6% based on the weighted average effective tax rate for LMI and D3. (d) This adjustment is made to reflect the vesting of restricted shares issued to D3 management upon the acquisition. (e) This adjustment is made to reflect the incremental shares, using the if converted treasury stock method, in relation to the restricted shares issued to D3 management upon the acquisition. 3 LMI Aerospace, Inc. Pro Forma Condensed Combined Statement of Operations Six Months Ended June 30, 2007 (Amounts in thousands, except share and per share data) LMI Aerospace, Inc. D3 Technologies, Inc. Pro Forma Adjustments LMI Aerospace, Inc. and D3 Combined Net sales $ 66,112 $ 36,952 $ $ 103,064 Cost of sales 48,623 30,122 78,745 Gross profit 17,489 6,830 24,319 Selling, general and administrative expenses 9,943 2,699 1,224 (a) 13,866 Income from operations 7,546 4,131 (1,224 ) 10,453 Other income (expense): Interest income (expense), net 391 74 (2,010 ) (b) (1,545 ) Other, net (23 ) - (23 ) Income before income taxes 7,914 4,205 (3,234 ) 8,885 Provision for income taxes 2,782 1,640 (1,135 ) (c) 3,287 Net income $ 5,132 $ 2,565 $ (2,099 ) $ 5,598 Amounts per common share: Net income per common share $ 0.46 $ 0.50 Net income per common share assuming dilution $ 0.46 $ 0.50 Weighted average common shares outstanding 11,150,899 14,066 (d) 11,164,965 Weighted average dilutive common shares outstanding 11,271,228 23,436 (e) 11,294,664 (a) This adjustment includes $575 amortization expense of acquired intangible assets over 15.4 years based on the undiscounted cash flow attributed to the asset. Also included is $649 compensation expense related to restricted shares issued to D3 management upon the acquisition. The total of 210,874 shares issued had an approximate grant date fair value of $4,865 and will vest over five years at the following rate: Percentage of shares vesting Estimated Compensation Expense Year 1 6.7 % $ 1,622 Year 2 13.3 % 1,297 Year 3 20.0 % 973 Year 4 26.7 % 649 Year 5 33.3 % 324 100.0 % $ 4,865 (b) This adjustment is made to reflect $1,347 incremental interest on bank borrowings used to finance the transaction at an approximate rate of 7%, as well as $698 reduction in interest income from cash used in the transaction. (c) This adjustment is made to reflect the combined tax rate of 37.0% based on the weighted average effective tax rate for LMI and D3. (d) This adjustment is made to reflect the vesting of restricted shares issued to D3 management upon the acquisition. (e) This adjustment is made to reflect the incremental shares, using the if converted treasury stock method, in relation to the restricted shares issued to D3 management upon the acquisition. 4
